Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8,11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said generator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said gas pipe" and “said container” in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 8, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker (Pat No. 4373308), and further in view of Tauer (Pat No. 3287901).
Regarding claim 1, Whittaker teaches a solar system comprising:
a window pan (including element 14 and the space for holding solar array and element 20) (see drawing below) for installing on building such that solar radiation impinges thereon [fig 1 col 2 lines 42-52]
a heat receiving element 20 coupled to said window pan 14 and being configured to receive heat from said solar radiation [fig 1 col 2 lines 42-52].
Whittaker teaches the heat from the solar cells being transferred to the heat receiving element 20, but Whittaker does not teach the gas line and a turbine having structure as claimed.
Tauer teaches power generating apparatus where the heat resource is from the heat of the sun comprising:
gas line 6 thermally coupled to said heat receiving element (heat resource from the sun) with a heat transferring member (2,3) said gas line having a liquid gas being configured to evaporate by the heat generated by said heat receiving element and to increase thereby pressure in said gas line (fig 1 col 1 lines 60-71 col 2 lines 1-10).
a turbine 8 having a rotor configured to convert rotating motion to electricity, said turbine being configured to receive evaporated gas from said gas line and said evaporated gas is configured to rotate said motor (fig 1 col 2 lines 4-10)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the power generating apparatus of Tauer to the heat receiving element of Whitakker to absorb or take the heat from the heat receiving element for maximizing using the solar energy.

    PNG
    media_image1.png
    581
    801
    media_image1.png
    Greyscale

Regarding claim 2, modified Whittaker teaches said heat transferring member includes a pipeline 2 coupled to said heat receiving element and a liquid container 3, said pipeline being configured to transfer thermal conductive liquid to said liquid container and said gas line 6 extends through said liquid container 3 such that gas in said gas line is heated by said thermal conductive liquid (col 2 lines 4-10)
Regarding claim 5, modified Whittaker teaches  said gas is configured to shift between a liquid state and a gaseous state, and wherein said gas is shifted from liquid state to gaseous state as a result of the heat from said heat receiving element (Tauer, col 1 lines 60-71 col 2 lines 1-10).
Regarding claim 8, modified Whittaker teaches said gas when shifting from its from liquid state to gaseous state generates pressure at a rate which corresponds to the amount of energy consumed by said generator 9 (Tauer, col 1 lines 60-71 col 2 lines 1-10).
Regarding claim 12, modified Whittaker teaches the window pan including two pans (the panel 14 and the bottom support or additional plates (col 3 lines 47-51, Whittaker)) defining an inner space and wherein said heat receiving element 20 is disposed inside said inner space [fig 1]

    PNG
    media_image2.png
    581
    801
    media_image2.png
    Greyscale

Regarding claim 14, modified Whittaker teaches a liquid pump for forcing the liquid gas towards the window pan (fig 1 col 2 lines 30-36, Tauer).
Regarding claim 15, modified Whittaker teaches a cooling device 11configured to cool off the gas from the turbine so as to shift the gas to the liquid state thereof (col 2 lines 11-35, Tauer).
Regarding claim 16, modified Whittaker teaches a heat exchanger (condenser) 15 configured to receive heated gas from the turbine and liquid gas from said cooling device and being further configured to exchange heat between the heated gas and the liquid gas, the heat exchanger is configured to feed said liquid gas back towards said heat transferring member and to preheat said liquid gas before entering said heat transferring member (col 2 lines 11-36).
The recitation “configured to … transferring member” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Claims 3-4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker (Pat No. 4373308), and Tauer (Pat No. 3287901) and further in view of Dag (PG Pub 20130160821).
Regarding claim 3, modified whittaker teaches the heat receiving element being disposed along a portion of the window pan [fig 1], but modified Whittaker does not teach the heat receiving element  being copper plate.
Dag teaches a PV/T type hybrid solar energy conversion module comprising  a heat transfer plate being made of copper [para 31].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the heat receiving element of modified Whittaker to be made of copper as taught by Dag since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Regarding claim 4, modified Whittaker teaches the gas line 6 extends along an edge of said copper plate to receive heat therefrom and further extends away from the window pan towards said turbine [fig 1, Whittaker,Tauer].
Regarding claim 10, modified Whittaker teaches said heat receiving element is a copper plater disposed along a portion of said window pan and said pipeline extends along said copper plate [fig 1, Whittaker, Tauer]

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Whittaker (Pat No. 4373308), and Tauer (Pat No. 3287901) and further in view of Kwon et al (PG Pub 20140130846).
Regarding claim 6, 7, modified Whittaker teaches the gas as set forth above, but modified Whittaker does not teach gas being a freon.
Kwon et al teaches an electric power generation and heating system comprising gas being made of Freon [para 21].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of gas of modified Whittaker to be made of Freon as taught by Kwon et al since selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Since the gas is Freon as in claim 6, the gas is considered to generates pressure of at least 100 psi when shifting from its liquid state to gaseous state. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Whittaker (Pat No. 4373308), and Tauer (Pat No. 3287901) and further in view of Hendrickson et al (PG pub 20050217275)
Regarding claim 9, modified Whittaker teaches gas being entered to the generator, but modified Whittaker does not teach pressure of the gas when entering the generator is at least 300 PSI and pressure of the gas when exiting the generator is lower than 200 PSI.

Hendrickson et al teaches a generator  where the gas is entered in the generator at 4500psi and exited at 80psi [para 44].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the gas of modified Whittaker to be entered in the generator at 4500psi and exited at 80psi as taught by Hendrickson et al since it has been held that discovering a optimum value of a result effective variables involves only routine skill in the art. In re boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Whittaker (Pat No. 4373308), and Tauer (Pat No. 3287901) and further in view of Tchernev (Pat No. 4034569).
Regarding claim 11, modified Whittaker teaches the gas line as set forth above, but modified Whittaker does not teach the gas line being in form of spring.
Tchernev teaches a gas line being in spring form [fig 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the gas line of modified Whittaker to be in spring form as taught by Tchernev since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). As for combination, said gas line is in a form of a spring increasing thereby the path of said gas pipe inside said container.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Whittaker (Pat No. 4373308), and Tauer (Pat No. 3287901) and further in view of Dizon ( Pat No. 4111189).
Regarding claim 13, modified Whittaker teaches the inner space as set forth above, but modified Whittaker does not teach a thermo liquid. 
Dizon teaches a solar energy device having phase change matrix 28 being disposed inside the inner space of the housing 27 (fig 3 cl 3 lines 3-32)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the phase change matrix of Dizon inside the inner space of window pan of modified Whittaker for absorbing the heat and store thermal energy (col 3 lines 3-32).

Alternatively rejection:
Claims 1-2, 5, 8, 12-16 rejected under 35 U.S.C. 103 as being unpatentable over Dizon ( Pat No. 4111189), and further in view of Tauer (Pat No. 3287901).
Regarding claim 1, Dizon teaches a solar radiation collection device comprising:
a window pan 26 for installing on building such that solar radiation impinges thereon [fig 2 col 3 line -22]
a heat receiving element 29 coupled to said window pan 14 and being configured to receive heat from said solar radiation [fig 2 col 3 line -22]
Dizon teaches the heat from matrix 28 being transferred to the heat receiving element 29, but Dizon does not teach the gas line and a turbine having structure as claimed.
Tauer teaches power generating apparatus where the heat resource is from the heat of the sun comprising:
gas line 6 thermally coupled to said heat receiving element (heat resource from the sun) with a heat transferring member (2,3) said gas line having a liquid gas being configured to evaporate by the heat generated by said heat receiving element and to increase thereby pressure in said gas line (fig 1 col 1 lines 60-71 col 2 lines 1-10).
a turbine 8 having a rotor configured to convert rotating motion to electricity, said turbine being configured to receive evaporated gas from said gas line and said evaporated gas is configured to rotate said motor (fig 1 col 2 lines 4-10)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the power generating apparatus of Tauer to the heat receiving element of Dizon to absorb or take the heat from the heat receiving element for maximizing using the solar energy.

Regarding claim 2, modified Dizon teaches said heat transferring member includes a pipeline 2 coupled to said heat receiving element and a liquid container 3, said pipeline being configured to transfer thermal conductive liquid to said liquid container and said gas line 6 extends through said liquid container 3 such that gas in said gas line is heated by said thermal conductive liquid (col 2 lines 4-10, Tauer)
Regarding claim 5, modified Dizon teaches  said gas is configured to shift between a liquid state and a gaseous state, and wherein said gas is shifted from liquid state to gaseous state as a result of the heat from said heat receiving element (Tauer, col 1 lines 60-71 col 2 lines 1-10).
Regarding claim 8, modified Dizon teaches said gas when shifting from its from liquid state to gaseous state generates pressure at a rate which corresponds to the amount of energy consumed by said generator 9 (Tauer, col 1 lines 60-71 col 2 lines 1-10).
Regarding claim 12, modified Dizon teaches the window pan including two pans [fig 2, Dizon] defining an inner space and wherein said heat receiving element 29 is disposed inside said inner space [fig 2]
Regarding claim 13, modified Dizon teaches a solar energy device having phase change matrix 28 being disposed inside the inner space of the housing 27 (fig 3 cl 3 lines 3-32, Dizon)
Regarding claim 14, modified Dizon teaches a liquid pump for forcing the liquid gas towards the window pan (fig 1 col 2 lines 30-36, Tauer).
Regarding claim 15, modified Dizon teaches a cooling device 11configured to cool off the gas from the turbine so as to shift the gas to the liquid state thereof (col 2 lines 11-35, Tauer).
Regarding claim 16, modified Dizon teaches a heat exchanger (condenser) 15 configured to receive heated gas from the turbine and liquid gas from said cooling device and being further configured to exchange heat between the heated gas and the liquid gas, the heat exchanger is configured to feed said liquid gas back towards said heat transferring member and to preheat said liquid gas before entering said heat transferring member (col 2 lines 11-36, Tauer).
The recitation “configured to … transferring member” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Claims 3-4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dizon ( Pat No. 4111189), and Tauer (Pat No. 3287901) and further in view of Dag (PG Pub 20130160821).
Regarding claim 3, modified Dizon teaches the heat receiving element being disposed along a portion of the window pan [fig 1], but modified Dizon does not teach the heat receiving element  being copper plate.
Dag teaches a PV/T type hybrid solar energy conversion module comprising  a heat transfer plate being made of copper [para 31].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the heat receiving element of modified Dizon to be made of copper as taught by Dag since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Regarding claim 4, modified Dizon teaches the gas line 6 extends along an edge of said copper plate to receive heat therefrom and further extends away from the window pan towards said turbine [fig 2, Dizon,Tauer].
Regarding claim 10, modified Dizon teaches said heat receiving element is a copper plater disposed along a portion of said window pan and said pipeline extends along said copper plate [fig 1, Dizon, Tauer]

Claim 6,7 are rejected under 35 U.S.C. 103 as being unpatentable over Dizon ( Pat No. 4111189), and Tauer (Pat No. 3287901) and further in view of Kwon et al (PG Pub 20140130846).
Regarding claim 6, 7, modified Dizon the gas as set forth above, but modified Whittaker does not teach gas being a freon.
Kwon et al teaches an electric power generation and heating system comprising gas being made of Freon [para 21].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of gas of modified Dizon to be made of Freon as taught by Kwon et al since selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Since the gas is Freon as in claim 6, the gas is considered to generates pressure of at least 100 psi when shifting from its liquid state to gaseous state. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dizon ( Pat No. 4111189), and Tauer (Pat No. 3287901) and further in view of Hendrickson et al (PG pub 20050217275)
Regarding claim 9, modified Dizon teaches gas being entered to the generator, but modified Whittaker does not teach pressure of the gas when entering the generator is at least 300 PSI and pressure of the gas when exiting the generator is lower than 200 PSI.

Hendrickson et al teaches a generator  where the gas is entered in the generator at 4500psi and exited at 80psi [para 44].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the gas of modified Dizon to be entered in the generator at 4500psi and exited at 80psi as taught by Hendrickson et al since it has been held that discovering a optimum value of a result effective variables involves only routine skill in the art. In re boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Dizon ( Pat No. 4111189), and Tauer (Pat No. 3287901) and further in view of Tchernev (Pat No. 4034569).
Regarding claim 11, modified Dizon teaches the gas line as set forth above, but modified Dizon does not teach the gas line being in form of spring.
Tchernev teaches a gas line being in spring form [fig 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the gas line of modified Whittaker to be in spring form as taught by Tchernev since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). As for combination, said gas line is in a form of a spring increasing thereby the path of said gas pipe inside said container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/            Primary Examiner, Art Unit 1726